EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 19-21, 23-27, 29-35 & 37-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The aim of a total knee arthroplasty is to achieve a proper functionality of the artificial knee joint.  The object of the invention is to determine the range of motion before the arthroplasty is actually performed.  From the claimed method for simulating the predicted outcome of an arthoplasty, it is possible to determine whether or not the parameters, such as the selected implants or position, are correct and will lead to the desired result (Para 0095). 

The prior art fails to teach or suggest:
Claim 19: “generating, by the medical navigation system, for each of the one or more flexion angles, a first length of a lateral ligament and a second length of a medial ligament based on the first and second relative positions”, “determining, by the medical navigation system, a range of motion envelope from the maximum varus and valgus angles” and other intervening limitations.
Claim 27: “determining, by the processor of the medical navigation system, for one or more flexion angles of a knee joint of a patient”, “determining, by the processor of the medical navigation system, a range of motion including the first and second relative positions” and other intervening limitations.
Claim 35: “a device that determines for one or more flexion angles of a knee joint of a patient”, “the device further determines the first and second relative positions when lateral and medial ligaments of the knee joint”, “a processor that determines a range of motion for each of the one or more flexion angles” and other intervening limitations.
Claim 43: “determining, by the medical navigation system, a range of motion including the first and second relative positions using the one or more transformation matrices”, “outputting, by the medical navigation system, to a user the range of motion for each of the one or more flexion angles” and other intervening limitations.
Claim 44: “determining, by the processor of the medical navigation system, for one or more flexion angles of a knee joint of a patient”, “determining, by the processor of the medical navigation system, a range of motion including the first and second relative positions” and other intervening limitations.
Claim 45: “determining, by the processor of the medical navigation system, for one or more flexion angles of a knee joint of a patient”, “determining, by the processor of the medical navigation system, a range of motion including the first and second relative positions” and other intervening limitations.
Claim 46: “a device that determines for one or more flexion angles of a knee joint of a patient”, “a processor that determines a range of motion including the first and second relative positions” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:
Arata et al. (U.S. Patent Application 2008/0262812 A1) – Arata discloses a surgical computer systems for implant planning using captured joint motion information. The data captured, by the system, is representative of a range of motion of a joint.  Based on the captured data, a relationship is determined between the implant model and a representation of the bones through at least a portion of the range of motion of the joint.  The prior art fails to teach “determining a range of motion envelope over the plurality of flexion angles, the range of motion envelope containing the maximum valgus angle and the maximum varus angle at the respective flexion angle for the at least one femoral implant or tibial implant” and other intervening limitations.
Friedrich et al. (U.S. Patent Application 2005/0251148 A1) – Friedrich teaches a method for determining the implanting position of parts of an artificial knee joint. The position of the femur inside the tibial is monitored using a navigation system while their positions are changed by straightening and bending of the knee. Different virtual positions of femur and tibia are calculated according to geometric data of the knee joint endoprosthesis.  The prior art fails to teach “determining a range of motion envelope over the plurality of flexion angles, the range of motion envelope containing the maximum valgus angle and the maximum varus angle at the respective flexion angle for the at least one femoral implant or tibial implant” and other intervening limitations.
Gotte (U.S. Patent Application 2014/0324403 A1) – Geng discloses a method involving acquiring alteration transformation data comprising alteration transformation between a position of an alteration part of a body part and a position of an anatomically unaltered part of the body part, where the alteration part represents virtual anatomical alteration to the body part. Altered body part position transformation data comprising altered body part position transformation information is determined based on an initial body part position transformation data and the alteration transformation data.  The prior art fails to teach “determining a range of motion envelope over the plurality of flexion angles, the range of motion envelope containing the maximum valgus angle and the maximum varus angle at the respective flexion angle for the at least one femoral implant or tibial implant” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793